--------------------------------------------------------------------------------

Exhibit 10.1


SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this “Agreement”) is dated as of
September 30, 2009 among China Nutrifruit Group Limited, a Nevada corporation
(the “Company”) and the investors listed on the Schedule of Buyers attached
hereto as Exhibit A and identified on the signature pages hereto (each, an
“Investor” and collectively, the “Investors”).

          WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to the Securities Act (as defined below), the Company
desires to issue and sell to each Investor, and each Investor, severally and not
jointly, desires to purchase from the Company certain securities of the Company,
as more fully described in this Agreement.

AGREEMENT

          NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1
DEFINITIONS

          1.1      Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms shall
have the meanings indicated in this Section 1.1:

          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county or local), stock market, stock exchange or trading
facility.

          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person.

          “Business Day” means any day except Saturday, Sunday and any day which
is a legal holiday or a day on which banking institutions in the State of New
York and the People’s Republic of China are authorized or required by law or
other governmental action to close.

          “BVI” means Fezdale Investments Limited, a British Virgin Island
Company .

          “Certificate of Designation” means a Certificate of Designation to be
filed prior to the Closing by the Company with the Secretary of State of the
State of Nevada, setting forth the rights, preferences and privileges of the
Series A Convertible Preferred Stock, in the form attached as Exhibit B hereto.

--------------------------------------------------------------------------------

          “Closing” means the closing of the purchase and sale of the Units
pursuant to Article 2.

          “Closing Date” means the Business Day on which all of the conditions
set forth in Sections 5.1 and 5.2 hereof are satisfied, or such other date as
the parties may agree.

          “Closing Escrow Agreement” means that certain Escrow Agreement, dated
as of the date hereof, among the Investors, Securities Transfer Corp., as escrow
agent (the “Escrow Agent”) and the investors identified on the signature pages
thereto and the Company, in the form of Exhibit E hereto.

          “Commission” means the United States Securities and Exchange
Commission. “Common Stock” means the common stock of the Company, par value
$0.001 per share. “Common Stock Equivalents” has the meaning set forth in
Section 3.1(g) .

          “Company Deliverables” has the meaning set forth in Section 2.2(a) .

          “Company Entities” means the Company, BVI, WFOE and all existing
Subsidiaries of any such entities and any other entities which hereafter become
Subsidiaries of any such entities.

          “Conversion Price” has the meaning set forth in Section 2.1(a) .

          “Conversion Shares” means shares of Common Stock issuable upon
conversion of the Series A Convertible Preferred Stock.

          “Disclosure Materials” has the meaning set forth in Section 3.1(h)
hereof.

          “Effectiveness Period” means, as to any registration statement
required to be filed pursuant to Section 4.2 of this Agreement, the period
commencing on the date when such registration statement is declared effective by
the Commission and ending on the earlier to occur of (a) the second anniversary
of such effective date, (b) such time as all of the Registrable Securities
covered by such registration statement have been publicly sold by the Investors
included therein, or (c) such time as all of the Registrable Securities covered
by such registration statement may be sold by the Investors without volume
restrictions pursuant to Rule 144 as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected Investors.

          “Evaluation Date” has the meaning set forth in Section 3.1(v) .

          “Exchange Cap” has the meaning set forth in Section 6.2 hereof.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Existing Company Entities” means the Company, BVI, WFOE and their
respective Subsidiaries and “Existing Company Entity” means any of the Company,
BVI, WFOE and any of their respective Subsidiaries.

          “GAAP” means U.S. generally accepted accounting principles.

2

--------------------------------------------------------------------------------

          “Governmental Body” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

          “Intellectual Property Rights” has the meaning set forth in Section
3.1(o) .

          “Investment Amount” means, with respect to each Investor, the
Investment Amount indicated on such Investor’s signature page and set forth
opposite such Investor’s name on Exhibit A to this Agreement.

          “Investor Deliverables” has the meaning set forth in Section 2.2(b) .

          “Investors’ Expenses” has the meaning set forth in Section 4.2(d) .

          “Legal Requirement” shall mean any federal state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (or under the
authority of any national securities exchange upon which the Common Stock is
then listed or traded). Reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, and reference to any section or other
provision of any Legal Requirement means that provision of such Legal
Requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision.

          “Lien” means any lien, charge, encumbrance, security interest, or
other charge of any kind.

          “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, except for results or consequences attributable
to the effects of, or changes in, general economic or capital markets conditions
or effects and changes that generally affect the industries in which the Company
Entities operate, such as regulatory action by the PRC or municipal governments
or (iii) an adverse impairment to the Company’s ability to perform on a timely
basis its obligations under any Transaction Document.

          “New York Courts” means the state and federal courts sitting in the
City of New York, Borough of Manhattan.

          “Outside Date” means the forty-fifth (45th) calendar day (if such
calendar day is a Trading Day and if not, then the first Trading Day following
such forty-fifth (45th) calendar day) following the date of this Agreement.

3

--------------------------------------------------------------------------------

          “PRC” means, for the purpose of this Agreement, the People’s Republic
of China, not including Taiwan, Hong Kong and Macau.

          “Participation Maximum” has the meaning set forth in Section 4.7(a) .

          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

          “Per Unit Purchase Price” equals $33.00.

          “Piggyback Notice” has the meaning set forth in Section 4.2(b) .

          “Piggyback Registration” has the meaning set forth in Section 4.2(b) .

          “Placement Agent” means WLT Brothers Capital, Inc.

          “Pre-Notice” has the meaning set forth in Section 4.7(b) .

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

          “Qualified Investor” has the meaning set forth in Section 4.7(a) .

          “Regulation D” has the meaning set forth in Section 2.1(c) .

          “Registrable Securities” means the Shares.

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “SEC Reports” has the meaning set forth in Section 3.1(h) .

          “Securities” means the Series A Convertible Preferred Stock and the
Warrants.

          “Securities Act” means the Securities Act of 1933, as amended.

          “Series A Convertible Preferred Stock” means the Series A Convertible
Preferred Stock, par value $0.001 per share, issued or issuable to the Investors
pursuant to this Agreement, which is convertible into shares of the Common Stock
at an initial conversion price of $3.30 per share, subject to adjustments as set
forth in the Certificate of Designation.

          “Shares” means the Conversion Shares and the Warrant Shares.

          “Short Sales” include all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, swaps
and similar arrangements (including on a total return basis), and sales and
other transactions through non-US broker dealers or foreign regulated brokers.

4

--------------------------------------------------------------------------------

          “Subsequent Financing” has the meaning set forth in Section 4.7(a) .

          “Subsequent Financing Notice” has the meaning set forth in Section
4.7(b) .

          “Subsidiary” means any “significant subsidiary” as defined in Rule
1-02(w) of Regulation S-X promulgated by the Commission under the Exchange Act.

          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not quoted on any Trading Market,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) and (ii)
hereof, then Trading Day shall mean a Business Day.

          “Trading Market” means whichever of the New York Stock Exchange, NYSE
Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

          “Transaction Documents” means this Agreement, the Certificate of
Designation, the Warrant and the Closing Escrow Agreement.

          “Transfer Agent” means Interwest Transfer Company, Inc., and any
successor transfer agent of the Company.

          “Units” has the meaning set forth in Section 2.1(a) .

          “Warrants” means the Common Stock purchase warrants in the form of
Exhibit C, which are issuable to the Investors at the Closing.

          “Warrant Shares” means shares of Common Stock issuable upon exercise
of the Warrants.

          “WFOE” means Daqing Longheda Food Company Limited, a wholly
foreign-owned enterprise organized under the laws of the People’s Republic of
China .

ARTICLE 2
PURCHASE AND SALE

          2.1      Purchase Price and Closing.

                         (a)      Subject to the terms and conditions hereof,
the Company agrees to issue and sell to the Investors and, in consideration of
and in express reliance upon the representations, warranties, covenants, terms
and conditions of this Agreement, the Investors, severally but not jointly,
agree to purchase, up to an aggregate purchase price of $15,000,000 (subject to
increase prior to the Outside Date, as contemplated by Section 6.5) of Units
(the “Units”), each consisting of one (1) share of Series A Convertible
Preferred Stock and a Warrant to purchase 2.5 shares of Common Stock. The
closing of the purchase and sale of the Units to be acquired by the Investors
from the Company under this Agreement shall take place at the offices of Loeb &
Loeb LLP, 345 Park Avenue, New York, New York 10154 at 9:00 a.m., New York time
on such date as the Investors and the Company may agree upon; provided, that all
of the conditions set forth in Article 5 hereof and applicable to the Closing
shall have been fulfilled or waived in accordance herewith. Subject to the terms
and conditions of this Agreement, at the Closing the Company shall deliver or
cause to be delivered to each Investor (x) a certificate evidencing a number of
shares of Series A Convertible Preferred Stock as determined pursuant to Section
2.2(a)(i) hereof, and (y) a Warrant to purchase such number of shares of Common
Stock as determined pursuant to Section 2.2(a)(ii) hereof. At or prior to the
Closing, each Investor shall deliver its Investment Amount set forth opposite to
such Investor’s name on Exhibit A hereto by wire transfer to the escrow account
established pursuant to the Closing Escrow Agreement.

5

--------------------------------------------------------------------------------

                         (b)      No Fractional Shares. Notwithstanding anything
to the contrary herein, no certificate or scrip representing fractional shares
of the Series A Convertible Preferred Stock or Warrant shall be issued and any
such fractional share will be rounded up to the nearest whole number.

                         (c)      Regulation D. The Company and the Investors
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the Commission under the
Securities Act.

          2.2      Closing Deliveries.

                         (a)      At the Closing, the Company shall deliver or
cause to be delivered to each Investor the following (the “Company
Deliverables”):

                                        (i)      a certificate representing the
shares of Series A Convertible Preferred Stock equal to such Investor’s
Investment Amount divided by the Per Unit Purchase Price as is set forth
opposite the name of such Investor on Exhibit A attached hereto;

                                        (ii)      a Warrant to purchase such
number of shares of Common Stock equal to 25% of such Investor’s Investment
Amount divided by the Per Unit Purchase Price, as is set forth opposite the name
of such Investor on Exhibit A attached hereto;

                                        (iii)      an officer’s certificate, in
agreed form, certifying the satisfaction of each of the conditions precedent to
the Investors’ obligation to purchase Shares;

                                        (iv)      this Agreement, duly executed
by the Company;

                                        (v)      the Closing Escrow Agreement,
duly executed by the Company; and

                                        (vi)      legal opinions of Nevada and
PRC counsel to the Company.

6

--------------------------------------------------------------------------------

                         (b)      At or prior to the Closing, each Investor
shall deliver or cause to be delivered

                                        (i)      to the Company, this Agreement,
duly executed by such Investor;

                                        (ii)      to the Company, the Closing
Escrow Agreement, duly executed by such Investor;

                                        (iii)      to the Company, one or more
investor questionnaires in the respective forms of Exhibit D-1, D-2 and D-3
hereto;

                                        (iv)      to the Escrow Agent, its
Investment Amount, in immediately available funds, by wire transfer to the
account designated in the Closing Escrow Agreement (the “Investor
Deliverables”).

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

          3.1      Representations and Warranties of the Company.

          Subject to exceptions set forth in the disclosure schedule of the
Existing Company Entities or in the SEC Reports (as hereinafter defined), the
Company hereby makes the following representations and warranties to each
Investor:

                         (a)      Subsidiaries. The Existing Company Entities
have no direct or indirect Subsidiaries other than as disclosed in Schedule
3.1(a) . Except as disclosed in Schedule 3.1(a), the Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
and all Liens, and all the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid except as permitted under
PRC laws, non-assessable and free of preemptive and similar rights.

                         (b)      Organization and Qualification. Each of the
Existing Company Entities is duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. No Existing Company Entity is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

                         (c)      Authorization; Enforcement. The Company has
the requisite corporate and other power and authority to enter into and to
consummate the transactions contemplated by each Transaction Document to which
it is a party and otherwise to carry out its obligations thereunder. The
execution and delivery of the Transaction Documents, by the Company and the
consummation by the Company of the transactions contemplated thereby have been
duly authorized by all necessary action on the part of the Company, and no
further action is required by the Company in connection with such authorization.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company, enforceable
against the Company each in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Legal Requirement relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.

7

--------------------------------------------------------------------------------

                         (d)      No Conflicts. Except as set forth on Schedule
3.1(d), the execution, delivery and performance of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s, or any Existing Company Entity’s certificate of incorporation or
bylaws, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing any of the debt of any Existing Company Entity’s
debt or otherwise) or other understanding to which any of the Existing Company
Entities is a party or by which any property or asset of any of the Existing
Company Entities is bound or affected, or (iii) result in a violation of any
Legal Requirement, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of any Existing Company Entity
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect. It is understood that the failure by the
Company to timely make payments of cash dividends on the Series A Convertible
Preferred Stock would be a Material Adverse Effect for purposes of the foregoing
sentence and Schedule 3.1(d) contains an explanation of the Company’s intended
method of transmitting dividend payment funds from the PRC to the holders from
time to time of the Series A Convertible Preferred Stock.

                         (e)      Filings, Consents and Approvals. None of the
Existing Company Entities is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Body in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of this agreement, (ii) filings required by
state securities laws, (iii) the filing of a Notice of Sale of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 4.5, (v) such filing as required to
be made under the rules and regulations of the applicable Trading Market, and
(vi) those that have been made or obtained prior to the date of this Agreement.

                         (f)      Issuance of the Securities. The Securities
have been duly authorized and when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens. The Warrants are valid and binding
obligations of the Company, enforceable in accordance with their terms. The
Company has reserved from its duly authorized capital stock the shares of Common
Stock issuable pursuant to all Securities sold to the Investors.

8

--------------------------------------------------------------------------------

                         (g)      Capitalization. The number of shares and type
of all authorized, issued and outstanding capital stock of the Company, and all
shares of Common Stock reserved for issuance under the Company’s various option
and incentive plans, is specified on Schedule 3.1(g) . Except as specified on
Schedule 3.1(g), no securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as specified on Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock
(“Common Stock Equivalents”). The sale of Shares to the Investors will not,
immediately or with the passage of time, obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Investors) or
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.

                         (h)      Financial Statements. The Company has filed
all reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied, as to form, in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company and each
Subsidiary included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP
for full year financial statements, and fairly present in all material respects
the financial position of the Company and its consolidated Subsidiaries as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

                         (i)      Material Changes. Since the date of the latest
audited financial statements of the Company, except as disclosed in the
Disclosure Materials (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Existing Company Entities have not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP, (iii) the Existing Company Entities have
not altered its method of accounting or the identity of its auditors, and (iv)
the Existing Company Entities have not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.

9

--------------------------------------------------------------------------------

                         (j)      Litigation. There is no Action which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) except as disclosed in the
Disclosure Materials, could, if there were an unfavorable decision, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Existing Company Entities, nor to the knowledge of
the Existing Company Entities, any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as disclosed in the Disclosure Materials. There
has not been, and to the knowledge of the Company, there is not pending any
investigation by the Commission involving any Existing Company Entity or any
current or former director or officer of an Existing Company Entity (in his or
her capacity as such).

                         (k)      Labor Relations. No material labor dispute
exists or, to the knowledge of the Existing Company Entities, is imminent with
respect to any of the employees of the Existing Company Entities.

                         (l)      Compliance. None of the Existing Company
Entities (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by an Existing Company Entity under), nor has any Existing
Company Entity received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including all federal, state and local laws relating to
taxes, environmental protection, occupational health and safety, product quality
and safety and employment and labor matters, except in each case, such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

                         (m)      Regulatory Permits. The Existing Company
Entities possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and the Existing Company
Entities have not received any notice of proceedings relating to the revocation
or modification of any such permits.

10

--------------------------------------------------------------------------------

                         (n)      Title to Assets. The Existing Company Entities
own or have valid land use rights to all real property that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Existing Company Entities. Any real property
and facilities held under lease by the Existing Company Entities are held by
them under valid, subsisting and enforceable leases.

                         (o)      Patents and Trademarks. The Existing Company
Entities have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights (collectively, the “Intellectual Property
Rights”) that are necessary or material for use in connection with their
respective businesses and which the failure to so have could, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. No Existing Company Entity has received a written notice that the
Intellectual Property Rights used by such Existing Company Entity violates or
infringes upon the rights of any Person. Except as set forth in the Disclosure
Materials, to the knowledge of the Existing Company Entities, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

                         (p)      Insurance. The Existing Company Entities are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which the Existing Company Entities are engaged.

                         (q)      Certain Registration Matters. Assuming the
accuracy of the Investors’ representations and warranties set forth in Section
3.2(b) -(e), no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the Investors to the Investors
under the Transaction Documents. The Company is eligible to register its Common
Stock underlying the Securities for resale by the Investors under the Securities
Act.

                         (r)      Certain Fees. Except as described in Schedule
3.1(r), no brokerage or finder’s fees or commissions are or will be payable by
the Existing Company Entities to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

                         (s)      Transactions With Affiliates and Employees;
Customers. Except as described in the Disclosure Materials, none of the officers
or directors of the Company, and, to the knowledge of the Company, none of the
employees of any of the Company, is presently a party to any transaction of a
value of $120,000 or greater with the Company or any of its Subsidiaries which
would be required to be reported under Item 404 Regulation S-K (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Person or, to the knowledge of the
Company, any entity in which any officer, director, or such employee or 5% or
more shareholder has a substantial interest or is an officer, director, trustee
or partner. None of the Existing Company Entities owes any money or other
compensation to any of their respective officers or directors or shareholders,
except to the extent of ordinary course compensation arrangements and
reimbursement for expenses incurred on behalf of the Company. No material
customer of any of the Existing Company Entities has indicated their intention
to diminish their relationship with such Existing Company Entity and none of the
Existing Company Entities has any knowledge from which it could reasonably
conclude that any such customer relationship may be adversely affected.

11

--------------------------------------------------------------------------------

                         (t)      No Additional Agreements. None of the Existing
Company Entities has any agreement or understanding with any Investor with
respect to the transactions contemplated by the Transaction Documents other than
as specified in the Transaction Documents.

                         (u)      Foreign Corrupt Practices Act. None of the
Existing Company Entities nor to the knowledge of the Company, any agent or
other person acting on behalf of the Existing Company Entities, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Securities, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company, or any such
Existing Company Entity (or made by any Person acting on their behalf of which
the Company is aware) or, to the knowledge of the Existing Company Entities, any
members of their respective management which is in violation of any Legal
Requirement, or (iv) has violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder which was applicable to the Existing Company Entities.

                         (v)      Sarbanes-Oxley; Internal Accounting Controls.
The Company is in material compliance with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it as of the Closing Date. The Company and
the Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the best
knowledge of the Company, in other factors that could significantly affect the
Company’s internal controls.

12

--------------------------------------------------------------------------------

                         (w)      Other Representations and Warranties Relating
to WFOE.

                                        (i)      All material consents,
approvals, authorizations or licenses requisite under PRC Legal Requirements for
the due and proper establishment and operation of WFOE have been duly obtained
from the relevant PRC Governmental Bodies and are in full force and effect.

                                        (ii)      All filings and registrations
with the PRC Governmental Bodies required in respect of WFOE and its capital
structure and operations including, without limitation, the registration with
the Ministry of Commerce, the China Securities Regulatory Commission, the State
Administration of Industry and or their respective local divisions of Commerce,
the State Administration of Foreign Exchange, tax bureau and customs authorities
have been duly completed in accordance with the relevant PRC Legal Requirements,
except where, the failure to complete such filings and registrations does not,
and would not, individually or in the aggregate, have a Material Adverse Effect.

                                        (iii)      WFOE has complied with all
relevant PRC Legal Requirements regarding the contribution and payment of its
registered share capital, the payment schedule of which has been approved by the
relevant PRC Governmental Bodies. There are no outstanding commitments made by
the Company or any Subsidiary (or any of their shareholders) to sell any equity
interest in WFOE.

                                        (iv)      WFOE has not received any
letter or notice from any relevant PRC Governmental Body notifying it of
revocation of any licenses or qualifications issued to it or any subsidy granted
to it by any PRC Governmental Body for non-compliance with the terms thereof or
with applicable PRC Legal Requirements, or the lack of compliance or remedial
actions in respect of the activities carried out by WFOE, except such revocation
as does not, and would not, individually or in the aggregate, have a Material
Adverse Effect.

                                        (v)      WFOE has conducted its business
activities within the permitted scope of business or has otherwise operated its
business in compliance with all relevant Legal Requirements and with all
requisite licenses and approvals granted by competent PRC Governmental Bodies
other than such non-compliance that do not, and would not, individually or in
the aggregate, have a Material Adverse Effect. As to licenses, approvals and
government grants and concessions requisite or material for the conduct of any
material part of WFOE’s business which is subject to periodic renewal, the
Company has no knowledge of any reasons related to the WFOE for which such
requisite renewals will not be granted by the relevant PRC Governmental Bodies.

13

--------------------------------------------------------------------------------

                                        (vi)      With regard to employment and
staff or labor, WFOE has complied with all applicable PRC Legal Requirements in
all material respects, including without limitation, those pertaining to welfare
funds, social benefits, medical benefits, insurance, retirement benefits,
pensions or the like, other than such non-compliance that do not, and would not,
individually or in the aggregate, have a Material Adverse Effect.

                         (x)      Acknowledgement Regarding Investors’ Trading
Activity. Except as set forth in Section 3.2(f), anything in this Agreement or
elsewhere herein to the contrary notwithstanding, but subject to compliance by
the Investors with applicable law, it is understood and agreed by the Company
(i) that past or future open market or other transactions by any Investor,
including Short Sales, and specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (ii) that any Investor, and counter
parties in “derivative” transactions to which any such Investor is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock, and (iv) that each Investor shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that (a) one or
more Investors may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the shares deliverable with respect to
Securities are being determined and (b) such hedging activities (if any) could
reduce the value of the existing shareholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted.

                         (y)      Manipulation of Price. The Company has not,
and to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities (other than for
the Placement Agent’s placement of the Securities), or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company, other than commissions payable to the Placement
Agent.

                         (z)      Disclosure. Other than the Transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor, to its knowledge, any other Person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that constitutes
or might constitute material, nonpublic information. The Company understands and
confirms that the Investors will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Investors in connection with the transactions contemplated
hereunder regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, furnished by or on
behalf of the Company with respect to the representations and warranties made
herein are true and correct in all material respects with respect to such
representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

14

--------------------------------------------------------------------------------

Each Investor hereby acknowledges and agrees that the Company does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.1
hereof.

          3.2      Representations and Warranties of the Investors. Each
Investor hereby, for itself and for no other Investor, represents and warrants
to the Company as follows:

                         (a)      Organization; Authority. If such Investor is a
business entity, such Investor is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor. Each Transaction
Document to which it is a party has been duly executed by such Investor, and
when delivered by such Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

                         (b)      Investment Intent. Such Investor is acquiring
the Securities as principal for its own account for investment purposes only and
not with a view towards, or resale in connection with, a public sale or
distribution of such Securities or any part thereof, without prejudice, however,
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is acquiring the
Securities hereunder in the ordinary course of its business. Such Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Securities.

                         (c)      Investor Status. At the time such Investor was
offered the Securities, it was an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Investor is not a registered broker dealer
under Section 15 of the Exchange Act.

                         (d)      General Solicitation. Such Investor is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio.

                         (e)      Access to Information. Such Investor
acknowledges that it has reviewed the Disclosure Materials and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
the Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.

15

--------------------------------------------------------------------------------

                         (f)      Certain Trading Activities. Such Investor has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Investor, engaged in any transactions in the
securities of the Company (including any Short Sales involving the Company’s
securities) since the time that such Investor was first contacted by the
Company, the Placement Agent, or any other Person acting on behalf of the
Company regarding the investment in the Company contemplated by this Agreement.
Such Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

                         (g)      Independent Investment Decision. Such Investor
has independently evaluated the merits of its decision to purchase Securities
pursuant to the Transaction Documents, and such Investor confirms that it has
not relied on the advice of any other Investor’s business and/or legal counsel
in making such decision. Such Investor has not relied on the business or legal
advice of the Placement Agent or any of its agents, counsel, or Affiliates in
making its investment decision hereunder, and confirms that none of such Persons
has made any representations or warranties to such Investor in connection with
the transactions contemplated by the Transaction Documents.

                         (h)      Rule 144. Such Investor understands that the
Securities must be held indefinitely unless such Securities are registered under
the Securities Act or an exemption from registration is available. Such Investor
acknowledges that it is familiar with Rule 144 and that such Investor has been
advised that Rule 144 permits resales only under certain circumstances. Such
Investor understands that to the extent that Rule 144 is not available, such
Investor will be unable to sell any Securities without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

                         (i)      General. Such Investor understands that the
Securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Investor to acquire the Securities. Such Investor
understands that no United States federal or state agency or any Governmental
Body has passed upon or made any recommendation or endorsement of the
Securities.

                         (j)      Regulation S. If such Investor is not a U.S.
Person (as such term is defined in Section 902(a) of Regulation S), such
Investor (i) acknowledges that the certificate(s) representing or evidencing the
Securities contain a customary restrictive legend restricting the offer, sale or
transfer of any Securities except in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration, (ii) agrees that all offers and sales
by such Investor of Securities shall be made pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption
from, or a transaction not subject to the registration requirements of, the
Securities Act, (iii) represents that the offer to purchase the Securities was
made to such Investor outside of the United States, and such Investor was, at
the time of the offer and will be, at the time of the sale and is now, outside
the United States, (iv) has not engaged in or directed any unsolicited offers to
purchase Securities in the United States, (v) is neither a U.S. Person nor a
Distributor (as such terms are defined in Section 902(a) and 902(c),
respectively, of Regulation S), (vi) has purchased the Securities for its own
account and not for the account or benefit of any U.S. Person, (vii) is the sole
beneficial owner of the Securities specified on Exhibit A opposite his name and
has not pre-arranged any sale with a Investor in the United States, and (ix) is
familiar with and understands the terms and conditions and requirements
contained in Regulation S, specifically, without limitation, each Investor
understands that the statutory basis for the exemption claimed for the sale of
the Securities would not be present if the sale, although in technical
compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the Securities Act.

16

--------------------------------------------------------------------------------

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

          4.1      Compliance with Securities Laws.

                         (a)      Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Securities, other than pursuant to an effective registration
statement, pursuant to Rule 144, or to the Company, to an Affiliate of an
Investor or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the substance of which opinion shall be
reasonably acceptable to the Company, to the effect that such transfer does not
require registration of such transferred Securities under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its transfer agent, without any
such legal opinion, any transfer of Securities by an Investor to an Affiliate of
such Investor, provided that the transferee certifies to the Company that it is
an “accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Securities.

                         (b)      Certificates evidencing the Securities will
contain the following legend, until such time as they are not required under
Section 4.1(c):

17

--------------------------------------------------------------------------------

NEITHER THESE SECURITIES NOR THE SHARES OF COMMON STOCK ISSUABLE PURSUANT HERETO
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, NEITHER THESE SECURITIES NOR ANY SUCH SHARES OF COMMON
STOCK MAY BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

          The Company acknowledges and agrees that an Investor may from time to
time pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a) .

                         (c)      Certificates evidencing Securities shall not
contain any legend (including the legend set forth in Section 4.1(b)):

                                        (i)      following a sale or transfer of
such Securities pursuant to an effective registration statement (including a
Registration Statement), or

                                        (ii)      following a sale or transfer
of such Securities pursuant to Rule 144 (assuming the transferee is not an
Affiliate of the Company), or

                                        (iii)      while such Securities are
eligible for sale under Rule 144 without volume restriction.

18

--------------------------------------------------------------------------------

          4.2      Registration Obligation.

                         (a)      The Company shall file a registration
statement as soon as commercially reasonable, but in any event within thirty
(30) days of the Closing Date, on Form S-1, or such other form that is
appropriate, covering the resale of the Shares and cause such registration
statement to become effective as soon as commercially reasonable, but in any
event within ninety (90) days of the Closing Date (which period shall be
extended by thirty (30) additional days in the event such registration statement
shall be the subject of a full review).

                         (b)      If at any time prior to the one (1) year
anniversary of the Closing Date, the Company or any shareholder of the Company
proposes to register any of its Common Stock or any securities convertible into
Common Stock under the Securities Act (other than pursuant to an offering of
securities in connection with an employee benefit, share dividend, share
ownership or dividend reinvestment plan or registration of securities in
connection with a business combination transaction) and the registration form to
be used may be used by the Company for the registration of the Registrable
Securities, the Company shall give prompt written notice to the Investors of its
intention to effect such a registration (each a “Piggyback Notice”) and shall,
if commercially practicable, include in such registration statement all
Registrable Securities then required to be registered that are not then covered
by an effective registration statement with respect to which the Company has
received written request from the Investors for inclusion therein within ten
(10) days after the date of sending the Piggyback Notice (the “Piggyback
Registration”) to the Investors; provided that if the Company and any
underwriter reduce the number of shares proposed to be registered under such
registration statement, the shares to be registered by holders of the
Registrable Securities acquired hereunder will be reduced proportionately based
on the relative number of Securities purchased by each Investor hereunder only
after all other stockholders’ shares are reduced.

                         (c)      In connection with any registration, the
Company will:

                                        (i)      prepare and file with the
Commission a registration statement in a commercially reasonable time with
respect to such securities and use its commercially reasonable efforts to cause
such registration statement to become and remain effective for the Effectiveness
Period, in either case subject however to the requirements of subparagraph (a)
above;

                                        (ii)      prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all securities
covered by such registration statement until the such time as all of such
securities have been disposed of in a public offering;

                                        (iii)      furnish to the Investors, at
the option of the Company in electronic format, such number of copies of a
summary prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as the Investors may reasonably request;

19

--------------------------------------------------------------------------------

                                        (iv)      register or qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions within the United States and Puerto Rico as
the Investors shall reasonably request (provided, however, that it shall not be
obligated to qualify as a foreign corporation to do business under the laws of
any jurisdiction in which it is not then qualified or to file any general
consent to service or process);

                                        (v)      furnish, at the request of the
Investors, a legal opinion of the counsel representing the Company for the
purposes of such registration, addressed to the Investors, in customary form and
covering matters of the type customarily covered in such legal opinions;

                                        (vi)      otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make available to its security holders, at the option of the
Company in electronic format, as soon as reasonably practicable, but not later
than eighteen (18) months after the effective date of the Registration
Statement, an earnings statement covering the period of at least twelve (12)
months beginning with the first full month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act; provided, however, that the Company shall
have no such obligation if the Effectiveness Period has expired;

                                        (vii)      notify the Investors, at any
time when the offering documents include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and at the request of the Investors, prepare and furnish to such
person(s) such reasonable number of copies of any amendment or supplement to the
offering documents as may be necessary so that, as thereafter delivered to the
Investors of such shares, such offering documents shall not include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and to deliver to Investors of any
other securities of the Company included in the offering copies of such offering
documents as so amended or supplemented;

                                        (viii)      keep the Investors informed
of the Company’s best estimate of the earliest date on which the offering
documents will become effective, and promptly notify the Investors of (A) the
effectiveness of such offering documents, (B) a request by the Commission for an
amendment or supplement to such offering documents, (C) the issuance by the
Commission of an order suspending the effectiveness of the offering documents,
or of the threat of any proceeding for that purpose, and (D) the suspension of
the qualification of any securities to be included in the offering documents for
sale in any jurisdiction or the initiation or threat of any proceeding for that
purpose; and

                                        (ix)      before filing any registration
statement as contemplated by Section 4.2 hereof and any amendment or supplement
thereto (including any documents incorporated by reference therein), the Company
shall furnish to the Investors copies of all such offering documents, at the
option of the Company in electronic format to the email address for each
Investor specified on the signature pages hereto, which offering documents shall
be subject to the review of such Investors and, where feasible, the Company
shall make such changes in the offering documents as are promptly and reasonably
requested by an Investor. The Investors shall provide their comments to the
offering documents, if any, within 2 business days after the receipt of such
offering documents.

20

--------------------------------------------------------------------------------

                         (d)      All registrations (piggyback or otherwise)
made by the Investors will be made solely at the Company’s expense, other than
(i) if an underwritten offering is consented to by the Company, the
underwriters’, broker-dealers’ and placement agents’ selling discounts,
commissions and fees relating to the sale of the Investors’ securities, (ii) any
costs and expenses of counsel, accountants or other advisors retained by the
Investors other than the fees and expenses of one counsel to represent all
Investors in connection with a registration statement filed pursuant hereto, not
to exceed $5,000 in the aggregate for all such Investors in connection with such
registration, and (iii) all transfer, franchise, capital stock and other taxes,
if any, applicable to the Investors’ securities (collectively, “Investors’
Expenses”) which shall be paid by the Investors.

                         (e)      In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless each Investor holding such Registrable
Securities, such Investor’s directors and officers, and each other person
(including each underwriter) who participated in the offering of such
Registrable Securities and each other person, if any, who controls such Investor
or such participating person within the meaning of the Securities Act, against
any losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees), or expenses,
joint or several, to which such Investor or any such director or officer or
participating person or controlling person may become subject under the
Securities Act or any other statute or at common law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or any alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereto,
(ii) any omission or any alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any other violation of any applicable securities laws, and
in each of the foregoing circumstances shall reimburse such Investor or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such Investor or such director,
officer or participating person or controlling person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any actual or alleged untrue statement or actual or alleged omission made
in such registration statement, preliminary prospectus, prospectus or amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company by such Investor specifically for use therein.

                         (f)      In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, each
Investor holding Registrable Securities agrees to indemnify and hold harmless
the Company, its directors and officers and each other person, if any, who
controls the Company within the meaning of the Securities Act and any other
Investor against any losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees), or expenses, joint or several, to which the Company or any such director
or officer or any such person may become subject under the Securities Act or any
other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or any alleged untrue statement of any material fact
contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereto, or (ii)
any omission or any alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in either case only to the extent that such untrue statement or omission is
(A) made in reliance on and in conformity with any information furnished in
writing by such Investor to the Company concerning such Investor specifically
for inclusion in the offering documents relating to such offering, and (B) is
not corrected by such Investor and distributed to the Investors within a
reasonable period of time. Notwithstanding the provisions of this paragraph, no
Investor shall be required to indemnify any person pursuant to this paragraph or
to contribute pursuant to paragraph (g) below in an amount in excess of the
amount of the aggregate net proceeds received by such Investor in connection
with any such registration under the Securities Act.

21

--------------------------------------------------------------------------------

                         (g)      If the indemnification provided for above from
the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this paragraph were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

                         (h)      In order to permit the Investors to sell the
Registrable Securities, if so desired, pursuant to any applicable resale
exemption under applicable securities laws and regulations, the Company shall:

                                        (i)      comply with all rules and
regulations of the Commission in connection with use of any such resale
exemption;

22

--------------------------------------------------------------------------------

                                        (ii)      make and keep available
adequate and current public information regarding the Company;


                                        (iii)      file with the Commission in a
timely manner, all reports and other documents required to be filed under the
Securities Act, the Exchange Act, or other applicable securities laws and
regulations;

                                        (iv)      upon written request from any
Investor, furnish to such Investor copies of annual reports required to be filed
under the Exchange Act and other applicable securities laws and regulations; and

                                        (v)      upon written request from any
Investor, furnish to such Investor, upon written request (A) a copy of the most
recent quarterly report of the Company and such other reports and documents
filed by the Company with the Commission and (B) such other information as may
be reasonably required to permit the Investors to sell pursuant to any
applicable resale exemption under the Securities Act or other applicable
securities law and regulations, if any.

                         (i)      All rights of the Investors under this Section
4 are unique to and limited to the Investors and may not be transferred or inure
to the benefit of the Investors’ successors and assigns or any other transferee
who obtains Registrable Securities.

                         (j)      Notwithstanding anything to the contrary
herein, any and all of the Company’s obligations under this Section 4.2 shall
terminate upon the expiration of the Effectiveness Period.

                         (k)      The Company shall not grant any registration
rights without the consent of the Investors holding a majority in interest of
the then outstanding Registrable Securities prior to the effectiveness of the
registration statement referred to in subparagraph (a) above, unless such newly
granted registration rights are subordinated to the Investor’s rights under this
Section 4.2.

          4.3      Integration. The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the securities to the Investors.

          4.4      Subsequent Registrations. The Company may not file any
registration statement (other than on Form S-8) with the Commission with respect
to any securities of the Company prior to the time that all Shares are
registered pursuant to one or more effective registration statement(s), and the
prospectuses forming a portion of such registration statement(s) is available
for the resale of all Shares, except that if an Investor declines in writing to
include their Shares in a registration statement, then this Section 4.4
hereafter ceases to apply to the Shares of such Investor (other than if such
Investor declines to include its Shares because such Investor was unwilling to
be named as an underwriter in such Registration Statement).

23

--------------------------------------------------------------------------------

          4.5      Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue a press release, disclosing the transactions contemplated by the
Transaction Documents and the Closing and by (ii) 5:30 p.m. (New York time) on
the Trading Day following the Closing Date, the Company will file a Current
Report on Form 8-K, disclosing the material terms of the Transaction Documents
(and attach as exhibits thereto all existing Transaction Documents) and the
Closing. The Company covenants that following such disclosure, the Investors
shall no longer be in possession of any material, non-public information with
respect to any of the Existing Company Entities. In addition, the Company will
make such other filings and notices in the manner and time required by the
Commission and the Trading Market on which the Common Stock is listed.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the
Commission (other than the Registration Statement and any exhibits to filings
made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.

          4.6      Use of Proceeds. The Company will use the net proceeds from
the sale of the Securities hereunder for working capital purposes, acquisitions
and/or capital expenditures.

          4.7      Participation in Future Financing.

                         (a)      From the date hereof until the first
anniversary of such date, upon any financing by the Company of Common Stock or
Common Stock Equivalents (a “Subsequent Financing”), each Investor who owns at
least 50% of the number of shares of Series A Convertible Preferred Stock
originally purchased hereunder (such Investor, a “Qualified Investor”) shall
have the right to participate in up to an amount of the Subsequent Financing
equal to the lesser of (i) the amount of the Subsequent Financing and (ii) the
aggregate Liquidation Preference Amount of the Series A Convertible Preferred
Stock then outstanding and held by all such Qualified Investors (the
“Participation Maximum”).

                         (b)      At least five (5) Trading Days prior to the
closing of the Subsequent Financing, the Company shall deliver to each Qualified
Investor a written notice requesting their written approval to receive nonpublic
information regarding the Company (“Pre-Notice”), which Pre-Notice shall ask
such Qualified Investor if it wants to review the details of such information
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Qualified Investor, and only upon a request by such Qualified Investor, for a
Subsequent Financing Notice, the Company shall promptly, but no later than 1
Trading Day after such request, deliver a Subsequent Financing Notice to such
Qualified Investor. The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder, the person with whom such Subsequent Financing
is proposed to be effected, and attached to which shall be a term sheet or
similar document relating thereto. The Company may deliver the Pre-Notice and
Subsequent Financing Notice to such Qualified Investor by e-mail to the e-mail
address specified on the signature pages hereto.

24

--------------------------------------------------------------------------------

                         (c)      Any Qualified Investor desiring to participate
in such Subsequent Financing must provide written notice to the Company by not
later than 5:30 p.m. (New York City time) on the 5th Trading Day after all of
the Qualified Investors have received the Pre-Notice that the Qualified Investor
is willing to participate in the Subsequent Financing, the amount of the
Qualified Investor’s participation, and that the Qualified Investor has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Company receives no notice from a Qualified
Investor as of such 5th Trading Day, such Qualified Investor shall be deemed to
have notified the Company that it does not elect to participate.

                         (d)      If by 5:30 p.m. (New York City time) on the
5th Trading Day after all of the Qualified Investors have received the
Pre-Notice, notifications by the Qualified Investors of their willingness to
participate in the Subsequent Financing (or to cause their designees to
participate) is, in the aggregate, less than the total amount of the Subsequent
Financing, then the Company may effect the remaining portion of such Subsequent
Financing on the terms and to the persons set forth in the Subsequent Financing
Notice.

                         (e)      If by 5:30 p.m. (New York City time) on the
5th Trading Day after all of the Qualified Investors have received the
Pre-Notice, the Company receives responses to a Subsequent Financing Notice from
Investors seeking to purchase more than the aggregate amount of the
Participation Maximum, each such Qualified Investor shall have the right to
purchase the greater of (a) their Pro Rata Portion (as defined below) of the
Participation Maximum and (b) the difference between the Participation Maximum
and the aggregate amount of participation by all other Qualified Investors. “Pro
Rata Portion” is the ratio of (x) the Subscription Amount of Securities
purchased on the Closing Date by a Qualified Investor participating under this
Section 4.7 and (y) the sum of the aggregate Subscription Amounts of Securities
purchased on the Closing Date by all Qualified Investors participating under
this Section 4.7.

                         (f)      The Company must provide the Qualified
Investors with a second Subsequent Financing Notice, and the Qualified Investors
will again have the right of participation set forth above in this Section 4.7,
if the Subsequent Financing subject to the initial Subsequent Financing Notice
is not consummated for any reason on the terms set forth in such Subsequent
Financing Notice within 60 Trading Days after the date of the initial Subsequent
Financing Notice.

                         (g)      The rights contained in this Section shall not
apply to the issuance and sale by the Company of :

                                        (i)      shares of Common Stock or
Common Stock Equivalents to employees, officers, or directors of the Company, as
compensation for their services to the Company or any of its direct or indirect
Subsidiaries pursuant to arrangements approved by the Board of Directors of the
Company (including, but not limited to, any stock or option plan duly adopted by
the Board of Directors of the Company);

                                        (ii)      shares of Common Stock or
Common Stock Equivalents issued as consideration for the acquisitions of or
strategic transactions with another company or business where the primary
purpose is not to raise capital for the Company or any Subsidiary, which
acquisition or strategic transaction has been approved by the Board of Directors
of the Company;

25

--------------------------------------------------------------------------------

                                        (iii)      up to an aggregate of
$500,000 worth of shares of Common Stock or Common Stock Equivalents issued to
non-Affiliates in connection with services rendered to the Company pursuant to
arrangements approved by the Board of Directors of the Company;

                                        (iv)      shares of Common Stock or
Common Stock Equivalents issued as part of a primary underwritten public
offering (which shall not include a shelf takedown) with proceeds to the Company
equal to or greater than $10,000,000; or

                                        (v)      shares of Common Stock issued
upon conversion or exercise of the Securities.

          4.8      Conversion Shares. At the Closing, the Company shall have
authorized and reserved and shall continue to reserve, free of preemptive rights
and other similar contractual rights of stockholders, a number of shares of
Common Stock equal to one hundred thirty percent (130%) of the number of shares
of Common Stock as shall from time to time be sufficient to effect the
conversion of all of the Series A Convertible Preferred Stock and exercise of
the Warrants then outstanding.

          4.9      Trading Market Rules and Regulations. The Company shall, if
applicable: (i) in the time and manner required by the Trading Market, prepare
and file with such Trading Market an additional shares listing application
covering a number of shares of Common Stock at least equal to one hundred
percent (100%) of the number of shares of Common Stock as shall be sufficient to
effect the conversion of all of the Series A Convertible Preferred Stock and
exercise of the Warrants on the date of such application, (ii) take all steps
necessary to cause such shares of Common Stock to be approved for listing on the
Trading Market as soon as possible thereafter, (iii) provide to the Investors
evidence of such listing, and (iv) maintain the listing of such Common Stock on
any date on such Trading Market or another Trading Market. Prior to the Closing
Date, the Company shall obtain the Shareholder Approval, and the Company shall,
within thirty (30) calendar days after the Closing Date, file a Preliminary
Information Statement on Schedule 14C with the Commission, and, if such
Preliminary Information Statement is not reviewed by the Commission, 10 calendar
days thereafter, shall mail a Definitive Information Statement on Schedule 14C
to the non-consenting shareholders in connection therewith (if such Preliminary
Information Statement is reviewed by the Commission, the Company shall use their
best efforts to respond to any comments the Commission may have to such
Preliminary Information Statement and shall mail a Definitive Information
Statement to the non-consenting shareholders as soon as practicable following
the date such Preliminary Information Statement is cleared by the Commission).

ARTICLE 5
CONDITIONS PRECEDENT TO CLOSING

          5.1      Conditions Precedent to the Obligations of the Investors to
Purchase Units. The obligation of each Investor to acquire Units at the Closing
is subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:

26

--------------------------------------------------------------------------------

                         (a)      Representations and Warranties. The
representations and warranties of the Company contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;

                         (b)      Performance. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;

                         (c)      No Injunction. No statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;

                         (d)      Adverse Changes. Since the date of execution
of this Agreement, no event or series of events shall have occurred that
reasonably could have or result in a Material Adverse Effect;

                         (e)      Company Deliverables. The Company shall have
delivered the Company Deliverables in accordance with Section 2.2(a);

                         (f)      Series A Certificate of Designation. The
Company shall have filed with the Secretary of State of Nevada the Series A
Certificate of Designation substantially in the form of Exhibit B attached
hereto;

                         (g)      Opinion of PRC Counsel. The Investors shall
have received an opinion of PRC counsel to the Company in form and substance
reasonably satisfactory to the Investors;

                         (h)      Opinion of Nevada Counsel. The Investors shall
have received an opinion of Nevada counsel to the Company in form and substance
reasonably satisfactory to the Investors;

                         (i)      Opinion of New York Counsel. The Investors
shall have received an opinion of New York counsel to the Company in form and
substance reasonably satisfactory to the Investors;

                         (j)      Stockholder Approval. If the Common Stock is
listed on a Trading Market and the issuance of the Shares as contemplated under
the Transaction Documents would exceed that number of shares of Common Stock
which the Company may issue without breaching the Company’s obligations under
the rules or regulations of the Trading Market on which it is listed, then the
Company shall have obtained the approval of its stockholders as required by the
applicable rules of the Trading Market for issuances of the Shares in excess of
such amount; and

                         (k)      Termination. This Agreement shall not have
been terminated as to such Investor in accordance with Section 6.6.

27

--------------------------------------------------------------------------------

          5.2      Conditions Precedent to the Obligations of the Company to
Sell Units. The obligation of the Company to sell Units at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

                         (a)      Representations and Warranties. The
representations and warranties of each Investor contained herein shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made on and as of such date;

                         (b)      Performance. Each Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Investor at or prior to the Closing;

                         (c)      No Injunction. No statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;

                         (d)      Investors Deliverables. Each Investor shall
have delivered its Investors Deliverables in accordance with Section 2.2(b); and

                         (e)      Termination. This Agreement shall not have
been terminated as to such Investor in accordance with Section 6.5.

ARTICLE 6
MISCELLANEOUS

          6.1      Fees and Expenses. Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay the registration expenses all stamp and other taxes and duties levied
in connection with the issuance and/or transfer of the Securities and any fees
in connection with the registration of the Registrable Securities.

          6.2      Share Issuance Limitations. Notwithstanding anything to the
contrary in the Transaction Documents, the Company shall not be obligated to
issue any shares of Common Stock (i) upon conversion of the Series A Convertible
Preferred Stock, or (ii) upon exercise of the Warrants if the aggregate number
of shares of Common Stock issued thereunder would exceed 7,225,150 shares of
Common Stock (the “Exchange Cap”), which is the aggregate number of shares of
Common Stock which the Company may issue in connection with such transactions
without breaching the Company’s obligations under the rules or regulations of
any applicable Trading Market, except that such limitation shall not apply in
the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of such Trading Market for issuances of Common
Stock in excess of such amount or (B) obtains a written opinion from outside
counsel to the Company that such approval is not required, which opinion shall
be reasonably satisfactory to the Investors.

28

--------------------------------------------------------------------------------

          6.3      Entire Agreement. The Transaction Documents, together with
the Exhibits and Schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

          6.4      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

If to the Company:

China Nutrifruit Group Limited
5th Floor, Chuangye Building, Chuangye Plaza
Industrial Zone 3, Daqing Hi-Tech Industrial Development Zone
Daqing, Heilongjiang China 163316
Facsimile: (86) 459 8972774
Attention: Chief Executive Officer

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, NW
Washington, DC 20037-1122
Facsimile: (202) 663-8007
Attn.: Joseph Tiano, Esq.

If to an Investor:

To the address set forth under such Investor’s name on the signature pages
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

          6.5      Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investors holding a majority of the
Securities subscribed for by Investors (excluding any Investors that are
Affiliates of the Company). No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Investor to amend or consent to a waiver or modification of any provision
of any Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares. Notwithstanding anything contained herein to the
contrary, a Person can, without the need for approval by any other Investors to
this Agreement, become a Party to this Agreement by executing and delivering a
joinder signature page hereto before the Outside Date, whereupon such Person
will be deemed an Investor for all purposes of this Agreement and will be
automatically added to Exhibit A hereto.

29

--------------------------------------------------------------------------------

          6.6      Termination. This Agreement may be terminated prior to
Closing:

                         (a)      by written agreement of an Investor (as to
itself but no other Investor) and the Company; and

                         (b)      by the Company or an Investor (as to itself
but no other Investor) upon written notice to the other, if the Closing shall
not have taken place by 6:30 p.m. Eastern time on the Outside Date; provided,
that the right to terminate this Agreement under this Section 6.6(b) shall not
be available to any Person whose failure to comply with its obligations under
this Agreement has been the cause of or resulted in the failure of the Closing
to occur on or before such time.

          In the event of a termination pursuant to this Section, the Company
shall promptly notify all non-terminating Investors. Upon a termination in
accordance with this Section 6.6, the Company and the terminating Investor(s)
shall not have any further obligation or liability (including as arising from
such termination) to the other and no Investor will have any liability to any
other Investor under the Transaction Documents as a result therefrom.

          6.7      Construction; Interpretation. The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

          This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents. The words “including,” “include”
and other words of similar import shall be deemed to be followed by the words
“without limitation.”

          6.8      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors. Any Investor may
assign any or all of its rights under this Agreement (other than registration
rights set forth in Section 4.2 hereof) to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the Investors.

30

--------------------------------------------------------------------------------

          6.9      No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

          6.10      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

          6.11      Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities for 18 months following the Closing Date.

          6.12      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

31

--------------------------------------------------------------------------------

          6.13      Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.

          6.14      Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

          6.15      Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including the rights arising out of this Agreement or out of the
other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The Company acknowledges that each of the Investors has been provided with the
same Transaction Documents for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor.

          6.16      Limitation of Liability. Notwithstanding anything herein to
the contrary, the Company acknowledges and agrees that the liability of an
Investor arising directly or indirectly, under any Transaction Document of any
and every nature whatsoever shall be satisfied solely out of the assets of such
Investor, and that no trustee, officer, other investment vehicle or any other
Affiliate of such Investor or any investor, shareholder or holder of shares of
beneficial interest of such a Investor shall be personally liable for any
liabilities of such Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK --
SIGNATURE PAGES FOLLOW]

32

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

CHINA NUTRIFRUIT GROUP LIMITED


By: _____________________________________
Name: Jinglin Shi
Title: Chief Executive Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -- SIGNATURE PAGES FOR INVESTORS
FOLLOW]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

_________________________________________Units   Aggregate Subscription Price:
US$ ___________      

Name and Address of Investor:

 

Registration Instructions (if different):

 

 

 

 

 

 

Name of Investor (please print)

 

Name

 

 

 

By: ______________________________________________

 

 

       Authorized Signature

 

Account Reference, if applicable

 

 

 

Official Capacity or Title (please print)

 

 

 

 

 

 

 

 

 

 

 

(Please print name of signatory if different from the

 

Address, including postal code

name of the Investor printed above.)

 

 

 

 

Delivery Instructions (if different):

Investor’s Address:

 

 

 

 

Name

 

 

 

 

 

 

 

 

Account Reference, if applicable

 

 

 

 

 

 

Telephone Number: __________________________________

 

 

 

 

 

Fax Number: ________________________________________

 

 

 

 

Address, including postal code

E-mail Address: ______________________________________

 

 

 

 

 

 

 

Telephone Number


--------------------------------------------------------------------------------

EXHIBIT A
______________________________________________

SCHEDULE OF BUYERS



No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 1.
Bruce Walker Ravenel III
1265 Carriage Hill Ct
Franktown, CO 80116-8903 $200,000.00
6,061
6,061
15,153
2.
Bruce Wapen
969-G Edgewater Blvd 807
Foster City, CA 94404-3760 $75,000.00
2,273
2,273
5,683
3.
Donald Shoff
P.O. Box 1133
Red Bluff, CA 96080-1133 $75,000.00
2,273
2,273
5,683
4.
John Michael Cheezem
2201 4th N Ste 200
St Petersburg, Fl 33704-4300 $100,000.00
3,031
3,031
7,578
5.
Mary Neiberg
3600 Cerrillos Rd Ste 406 A/B
Santa Fe, NM 87507-2612 $100,000.00
3,031
3,031
7,578
6.
Steven Duane Chism
Lynne Chism Jt Ten P.O. Box 37
Brighton, IL 62012-0037 $50,000.00
1,516
1,516
3,790
7.
Jesse D Smith Melanie M
Smith Ten Com 8518 Fathom Circle #103
Austin, TX 78750-3036 $50,000.00
1,516
1,516
3,790
8.
Pom Investments LLC
387 Avenue I
Boulder City, NV 89005-2623 $100,000.00
3,031
3,031
7,578
9.
Integrity Funds LP
1122 Garraty Rd
San Antonio, TX 78209-6015 $50,000.00
1,516
1,516
3,790
10.
JMC Family Investments,
Ltd. 2201 4th N Ste 200
St Petersburg, Fl 33704-4300 $100,000.00
3,031
3,031
7,578
11.


Living Trust UAD
04/24/01 Robert K
Heimann TTEE FBO
Robert K Heimann 181 Indian Shadows Drive
Maryville, TN 37801-1547

$50,000.00


1,516


1,516


3,790


12.



Arthur R. Eklund & Janet
L. Eklund TTEES The
Arthur & Janet Eklund
1998 Inter Vivos Trust
Dec. 1650 Via Chaparral
Fallbrook, CA 92028-8518


$50,000.00



1,516



1,516



3,790



13.

Rod Mcintyre TR Rod
Mcintyre Trust UA Dated
5/1/01 2169 Mcintyre Rd
Stevensville, MT 59870-6800
$50,000.00

1,516

1,516

3,790

14.
Anthony James Johnson
4919 Vista Place
San Diego, CA 92116-1428 $50,000.00
1,516
1,516
3,790
15.
Paul P Ulrich Deborah A
Dean Jt Ten 56 Crooked Ave
San Anselmo, CA 94960-2378 $50,000.00
1,516
1,516
3,790
16.


Carlos Alfonso Merino
Rev Living Trust UAD
12/04/96 Carlos A
Merino TTEE 283 Waiama Way
Haiku, HI 96708-5899

$100,000.00


3,031


3,031


7,578


17.

Savings Trust Mark
Dugger TTEE Attn Mark
Dugger 207 Avenue D Ste 200
Snohomish, WA 98290-2773
$100,000.00

3,031

3,031

7,578




--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 18.
Corey Shannon
McNamee 4003 Dunsinane St
Ocean Springs, MS 39564-3444 $50,000.00
1,516
1,516
3,790
19.
Thomas W Morris
890 Maplewood Drive
Reno, NV 89509-3670 $50,000.00
1,516
1,516
3,790
20.
Henry Louis Schairer Jr
229 Hopewell Dr
Allentown, PA 18104-9596 $50,000.00
1,516
1,516
3,790
21.
Edmund Schweitzer
1605 NW Valhalla Drive
Pullman, WA 99163-3779 $50,000.00
1,516
1,516
3,790
22.
Ronald Bovasso Linda
Bovasso Jt Ten 3 April Lane
Wilmington, DE 19810-4122 $50,000.00
1,516
1,516
3,790
23.
Van J Clark Dessie Clark
Jt Ten 38 Delgado Way
Hot Springs, AR 71909-3711 $50,000.00
1,516
1,516
3,790
24.


IRA FBO Jonathan N
Edwards Pershing LLC
as Custodian Roth
Account Box 8905
Kodiak, AK 99615-8905

$50,000.00


1,516


1,516


3,790


25.
M Carl Rice Ellen Hyde
Rice Comm Prop 1030 Kings Hwy
Shreveport, LA 71104-2932 $150,000.00
4,546
4,546
11,365
26.


Alma D Arthur Survivors
Trust Dated 10/18/1990
UAD 10/18/90 Alma D
Arthur TTEE 10724 Waterbury Dr
Stockton, CA 95209-4212

$100,000.00


3,031


3,031


7,578


27.


James V. Bacon Trust
DTD 09/14/1995 UAD
09/14/95 James Bacon
TTEE 1446 Norton Avenue
Glendale, CA 91202-1424

$300,000.00


9,091


9,091


22,728


28.


Timothy R. Crane Trust
Dated 12/06/2004 UAD
12/06/04 Timothy Crane
TTEE 24615 Park Miramar
Calabasas, CA 91302-1455

$150,000.00


4,546


4,546


11,365


29.


Trust DTD 1/31/2008
UAD 01/31/08 Paul
Dipaolo & Nancy L
Worthington TTEES PO Box 6089
Incline Vlg, NV 89450-6089

$50,000.00


1,516


1,516


3,790


30.



Goodwin Living Trust
Dated 3/27/2008 UAD
03/27/08 Buford Charles
Goodwin Jr. & Danalyn
S Goodwin TTEES 15150 Dendinger Drive
Covington, LA 70433-6866


$50,000.00



1,516



1,516



3,790



31.



Ingram Living Trust
Dated 11/02/2005
UAD11/02/05 Thomas L
Ingram & Carissa Ingram
TTEES 4001 Stone Canyon Avenue
Sherman Oaks, CA 91403-4542


$50,000.00



1,516



1,516



3,790



32.



Petersen Family Trust
Dated 11/14/2008 UAD
11/14/08 Eric Petersen &
Mechel S Petersen
TTEES 3422 Jewell Street
San Diego, CA 92109-6720


$50,000.00



1,516



1,516



3,790






--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 33.


Revocable Trust of
Barbara J. Peterson UAD
02/04/00 Barbara J
Peterson TTEE 6426 Oakwood Dr
Oakland, CA 94611-1330

$50,000.00


1,516


1,516


3,790


34.

Eva M. Salas UAD
11/06/03 Eva Marie Salas
TTEE 2016 Stockbridge Ave.
Redwood City, CA 94061-4131
$50,000.00

1,516

1,516

3,790

35.
Ajay Kalra
639 W. 9th St
San Pedro, CA 90731-3107 $80,000.00
2,425
2,425
6,063
36.
Robert Vecchione
PO Box 307
Felton, CA 95018-0307 $70,000.00
2,122
2,122
5,305
37.

John A Rupp Trust UAD
03/25/94 John A Rupp
TTEE AMD 03/09/07 PO Box 1733
Clackamas, OR 97015-1733
$70,000.00

2,122

2,122

5,305

38.

Lynn Rollins Stull Trust
UAD 08/01/08 Lynn
Rollins Stull TTEE 463 Baughman Ave
Claremont, CA 91711-3838
$50,000.00

1,516

1,516

3,790

39.



John E. Erskine Jr.
Living Trust DTD
05/14/2009 UAD
05/14/09 John E Erskine
Jr TTEE 8635 Washington Ave
Racine, WI 53406-3738


$50,000.00



1,516



1,516



3,790



40.



Karges Revocable
Intervivos Trust UAD
04/29/85 William A
Karges Jr TTEE Attn
William A Karges Jr PO Box D1
Carmel, CA 93921-0729


$50,000.00



1,516



1,516



3,790



41.
John D. Smead
16 Joliet Drive
Coto De Caza, CA 92679-3269 $100,000.00
3,031
3,031
7,578
42.
David W Larson Jennifer
L Larson Jt Ten 120 Birch Bluff Rd
Excelsior, MN 55331-8512 $100,000.00
3,031
3,031
7,578
43.
Robert C Sayson Alice K
Sayson Jt Ten 1005 West Pwell Blvd
Gresham, OR 97030-7107 $100,000.00
3,031
3,031
7,578
44.
Richard Griff Jackie
Griff Jt Ten 2354 E 2900 N
Twin Falls, ID 83301-0600 $200,000.00
6,061
6,061
15,153
45.
Ronald A Griff Marilyn
Jane Griff Jt Ten 2377 E 3000 N
Twin Falls, ID 83301-0600 $50,000.00
1,516
1,516
3,790
46.
O'Connor Investments,
LP 3358 Highway 12
Kamiah, ID 83536-5001 $50,000.00
1,516
1,516
3,790
47.



Scott And Lori
Langmack Family Trust
UAD 06/22/02 Scott F
Langmack & Lori
Langmack TTEES 10 Scott Ct
Hillsborough, CA 94010-6057


$100,000.00



3,031



3,031



7,578



48.


Dennis And Mary Trine
Family Trust UAD
09/20/06 Dennis Trine &
Mary Trine TTEES 10006 Santa Fe Springs Rd
Santa Fe Springs, CA 90670

$100,000.00


3,031


3,031


7,578


49.

William Peckovich Trust
UAD 04/11/02
2230 Manhattan Ave
Hermosa Beach, CA 90254-
2522 $100,000.00

3,031

3,031

7,578




--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 50.


Mark E. Smead
Revocable Living Trust
UAD 11/17/95 Marke
Edward Smead TTEE 862 Gray Fox Circle
Pleasanton, CA 94566-4400

$100,000.00


3,031


3,031


7,578


51.



Terrence And Trudy
Rose 1979 Living Trust
UAD 05/14/79 Tj Rose &
Ta Rose TTEES Terrence
Rose Leasing 3375 Scott Blvd Ste 308
Santa Clara, CA 95054


$50,000.00



1,516



1,516



3,790



52.
Gose Investments LLC
2243 Kauhana Street
Honolulu, HI 96816-3054 $50,000.00
1,516
1,516
3,790
53.


F. Brent May, D.M.D.,
M.S.D. PC PS Plan
Francis Brent May TTEE
Dr May DMD 127 NE Eads St
Newport, OR 97365-2840

$50,000.00


1,516


1,516


3,790


54.

Brunzlick Medical
Services Inc. Larry
Brunzlick TTEE W6280 Sherry Rd
Bryant, WI 54418-9613
$50,000.00

1,516

1,516

3,790

55.

H Kathuria Investments
II Pension Plan & TRST
Hemant Kathuria TTEE 12400 Wilshire Blvd Ste 1060
Los Angeles, CA 90025-1055
$50,000.00

1,516

1,516

3,790

56.
Michael Louris
3714 Moorpark Avenue
San Jose, CA 95117-1955 $50,000.00
1,516
1,516
3,790
57.
Timothy M Weaver
9450 Metcalf Rd
Waite Hill, OH 44094-9716 $200,000.00
6,061
6,061
15,153
58.
Akshay Kapur
44849 Vista Del Sol
Fremont, CA 94539-4900 $50,000.00
1,516
1,516
3,790
59.
James Lutter
3775 Coleman Creek Rd
Medford, OR 97501-9615 $90,000.00
2,728
2,728
6,820
60.
William C Schoelen
4715 E Woodland Dr
Post Falls, ID 83854-7721 $100,000.00
3,031
3,031
7,578
61.
Andres Keichian
10207 Memorial Dr
Houston, TX 77024-3212 $70,000.00
2,122
2,122
5,305
62.

Jonathan Pawelko Marisa
Pawelko Jt Ten
2247 W. Eastwood Avenue Apt.
1
Chicago, IL 60625-2056 $50,000.00

1,516

1,516

3,790

63.
George Pellettieri Precy
Pellettieri Jt Ten 617 W Meadow Ave
Rahway, NJ 07065-2308 $50,000.00
1,516
1,516
3,790
64.

James A Sheahan
Melody K Sheahan Jt
Ten 29711 133 Rd Place SE
Monroe, WA 98272-9598
$50,000.00

1,516

1,516

3,790

65.
KK Swogger Asset
Management, L.P. 4211 Waters Edge Cove
Austin, TX 78731-5139 $100,000.00
3,031
3,031
7,578
66.


Ten Brink Trust Dated
10/02/1986 UAD
10/02/86 William Ten
Brink TTEE 1164 Wellesley Avenue #301
Los Angeles, CA 90049-5889

$90,000.00


2,728


2,728


6,820


67.

Revocable Trust UAD
03/31/04 Robert Foss &
Margaret Foss TTEES 202 N. Irving St
Arlington, VA 22201-1030
$50,000.00

1,516

1,516

3,790




--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 68.




Kenneth H & Maureen K
Nass Charitable
Remainder Trust UAD
6/7/05 Kenneth Henry
Nass & Maureen K Nass
TTEES 3305 No 80th Street
Omaha, NE 68134-4909



$100,000.00




3,031




3,031




7,578




69.


The Maryann Migas
Revocable Trust UAD
10/10/05 Maryann Migas
TTEE 975 Springview Circle
San Ramon, CA 94583-4719

$50,000.00


1,516


1,516


3,790


70.


The Anita Berwind
Welch Rev Trus UAD
12/05/05 Anita Welch
TTEE 1356 Hibiscus St
Clearwater, FL 33755-3405

$90,000.00


2,728


2,728


6,820


71.


Kaoru Matsunaga Trust
UAD 05/17/05 Benson
Araki TTEE Attn Benson
H Araki 94-615 Kupuohi St Ste 206
Waipahu, HI 96797-5329

$150,000.00


4,546


4,546


11,365


72.


William Henry Meurer
1997 Trust UAD
08/05/97 Bill Meurer
TTEE 612 S Mentor Ave
Pasadena, CA 91106-4023

$60,000.00


1,819


1,819


4,548


73.



Scott R. Lennes
Revocable Trust DTD
06/07/2005 UAD
06/07/05 Scott R Lennes
TTEE Finca La Culebra
Savegre De Quepos
Puntarenas, Costa Rica

$100,000.00



3,031



3,031



7,578



74.




The Alexander Galuz
And Yana Galuz Jt
Living TST UAD
08/24/05 Alexander
Galux & Yana Galux
TTEES 10350 Santa Monica Blvd Ste
120
Los Angeles, CA 90025


$50,000.00




1,516




1,516




3,790




75.


The Westcott Family
Trust UAD 8/15/1990
UAD 08/15/90 Donald E
Westcott TTEE 2954 Mill Creek Rd
Healdsburg, CA 95448-9753

$50,000.00


1,516


1,516


3,790


76.


Barbara Gallunseidel
Residual Trust UAD
02/09/60 Barbara Seidel
TTEE 1945 Straits View Dr
Tiburon, CA 94920-1820

$50,000.00


1,516


1,516


3,790


77.


Christianna Seidel
Separate Property Trust
UAD 11/05/99
Christianna Seidel TTEE 30 Reedland Woods Way
Tiburon, CA 94920-2029

$50,000.00


1,516


1,516


3,790


78.

Valerie Anne Hillesheim
Thomas Alfred Hillsheim
Jt Ten 549 Aguajito Rd
Carmel, CA 93923-9433
$50,000.00

1,516

1,516

3,790

79.
F J Pollok Jr
10855 IH 35 N
San Antonio, TX 78233-6632 $100,000.00
3,031
3,031
7,578



--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 80.




The Masunas Family
Trust UAD 08/20/03
Annalisa Moore Masunas
TTEE 1049 S Desert
Senna LP Tucson AZ
85748-3562 1049 S Desert Senna Loop
Tucson, AZ 85748-3562



$30,000.00




910




910




2,275




81.
HCR Investments, Inc.
c/o Charles Indyg 6641 Black Horse Pike
Cardiff, NJ 08234-1805 $200,000.00
6,061
6,061
15,153
82.
James Buckner
6951 Obispo Ave
Long Beach, CA 90805-1860 $300,000.00
9,091
9,091
22,728
83.
Carolyn L. Bailey
62 Foster Street
Cambridge, MA 02138-4817 $50,000.00
1,516
1,516
3,790
84.
David Arita Tod DTD
05/10/2009 4139 Rosalita Ct
Fremont, CA 94536-4623 $50,000.00
1,516
1,516
3,790
85.




Revocable Living Trust
of Roger T. Daun and
Lily T UAD 06/29/95
Roger Daun & Lily Daun
TTEES FBO Launrence
Daun 20209 Via Cellini
Northridge, CA 91326-4063



$50,000.00




1,516




1,516




3,790




86.
Quincy Murphy Inc.
23277 County Road 780
Bernie, MO 63822-7238 $100,000.00
3,031
3,031
7,578
87.
Stephen Kenneth
Kershner 1465 Edgewood Drive
Palo Alto, CA 94301-3118 $50,000.00
1,516
1,516
3,790
88.
James A Peterson
121 Alta Ave
Piedmont, CA 94611-3448 $100,000.00
3,031
3,031
7,578
89.
Patrick Kirk & Gloria
Kirk Jtwros 100 Trelawney St.
Mcqueeney, TX 78123-3423 $50,000.00
1,516
1,516
3,790
90.
Norman S Kramer Linda
L Kramer Jt Ten 4536 Donlon Rd
Somis, CA 93066-9618 $150,000.00
4,546
4,546
11,365
91.
Russell Parker & Sue
Parker Jtwros 19782 Caprice Drive
Yorba Linda, CA 92886-4409 $50,000.00
1,516
1,516
3,790
92.
James Foreman Angelia
Foreman Jt Ten 64 E. 200N
Decator, IN 46733 $50,000.00
1,516
1,516
3,790
93.
David M Anthopoulos
Karen B Shapiro Jt Ten 1665 Oak Knoll Ave
San Marino, CA 91108-1775 $50,000.00
1,516
1,516
3,790
94.


The Meister Non-Exempt
Marital Trust UAD
11/17/83 Barbara S
Meister TTEE 1369 Beachmont St
Ventura, CA 93001-4225

$300,000.00


9,091


9,091


22,728


95.


The North Mid-Valley
Family Trust A UAD
11/22/91 Valene
McIntyre Posey TTEE 6 Lakeshore Terrace
Chico, CA 95928-3914

$100,000.00


3,031


3,031


7,578


96.


The North Mid-Valley
Family Trust B UAD
11/22/91 Valene
McIntyre Posey TTEE 6 Lakeshore Terrace
Chico, CA 95928-3914

$100,000.00


3,031


3,031


7,578


97.


The Edward Charles
Mohr Trust UAD
12/21/94 Edward Charles
Mohr TTEE 1887 Mott Ct
Santa Rosa Va, CA 93012-9283

$50,000.00


1,516


1,516


3,790





--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 98.


The Ray-Etta L. Morrell
Trust UAD 11/24/86
Ray-Etta L. Morrell
TTEE 3340 Del Sol Blvd #115
San Diego, CA 92145-3456

$50,000.00


1,516


1,516


3,790


99.
Peter D. Schiff
88 Post Road West 3rd Floor
Westport, CT 06880 $100,000.00
3,031
3,031
7,578
100.




Middlesex Ortho
Surgeons 401K FBO
Lawrence Berson L
Berson & J Bash & B
Moeckel & S J O'Donnel
TTEES 71 Arlen Way
West Hartford, CT 06117-1104



$70,000.00




2,122




2,122




5,305




101.



Bradley Anesthesiology
PC Proft Sharing Plan &
TST William L Bradley
TTEE Attn William
Bradley 315 Turnpike Rd
Mt Pleasant, PA 15666-2547


$200,000.00



6,061



6,061



15,153



102.


IRA FBO Thomas A
Ladner Pershing LLC as
Custodian Rollover
Account 6200 Pitch Ln
Boynton Beach, FL 33437-4126

$50,000.00


1,516


1,516


3,790


103.


IRA FBO Joseph
McCarthy Pershing LLC
as Custodian Rollover
Account 5374 Via Morena
Yorba Linda, CA 92886-5007

$50,000.00


1,516


1,516


3,790


104.


IRA FBO Paul Harper
Zink Pershing LLC as
Custodian Rollover
Account 7596 S. Willow Way
Centennial, CO 80112-2723

$50,000.00


1,516


1,516


3,790


105.


IRA FBO Bert Brooks
Carder Pershing LLC as
Custodian Rollover
Account 649 California Oak
Vista, CA 92081-7553

$50,000.00


1,516


1,516


3,790


106.

SEP FBO Melinda G.
Elkin Pershing LLC as
Custodian 2609 NW Market Street
Seattle, WA 98107
$50,000.00

1,516

1,516

3,790

107.


IRA FBO Paul H
Freiberg Pershing LLC as
Custodian Rollover
Account 1900 23rd Ave SE
Minot, ND 58701-6081

$50,000.00


1,516


1,516


3,790


108.

James C. Brown TOD
DTD 03/05/2009
11321 Camino Del Sol Agua
Dulce
Santa Clarita, CA 91390-2893 $50,000.00

1,516

1,516

3,790

109.

IRA FBO Diane Spolum
Pershing LLC as
Custodian 821 Southwood Dr S
Fargo, ND 58103-6019
$190,000.00

5,758

5,758

14,395

110.

SEP FBO Donald Fagen
Pershing LLC as
Custodian 8 E 92nd St Apt. #2
New York, NY 10128-0621
$250,000.00

7,576

7,576

18,940

111.

IRA FBO Bert
Huntsinger Pershing LLC
as Custodian 13803 Werth Road
Hermosa, SD 57744-5027
$100,000.00

3,031

3,031

7,578




--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 112.


IRA FBO Joseph Howton
Pershing LLC as
Custodian Rollover
Account 947 SE Malden Street
Portland, OR 97202-5911

$50,000.00


1,516


1,516


3,790


113.


IRA FBO Ralph Dale
Edson Pershing LLC as
Custodian Rollover
Account 26539 Turnstone Ct
Valencia, CA 91355-3506

$100,000.00


3,031


3,031


7,578


114.


IRA FBO Richard W
Ruess Pershing LLC as
Custodian Rollover
Account 22214 Sweeney Rd SE
Maple Valley, WA 98038-6437

$50,000.00


1,516


1,516


3,790


115.


IRA FBO James A
Tamborello Pershing
LLC as Custodian
Rollover Account 2302 Anacapa Street
Santa Barbara, CA 93105-3508

$100,000.00


3,031


3,031


7,578


116.

IRA FBO Jeffrey P Baker
Pershing LLC as
Custodian 715 N Chisholm Ct
Post Falls, ID 83854-8845
$50,000.00

1,516

1,516

3,790

117.
Proud Foundation
Po Box 0823-02038
Panama 7, Panama $50,000.00
1,516
1,516
3,790
118.
Oleksandr Tumko
Oksana Tumko Jt Ten 15400 Winchester Blvd. Apt. 10
Los Gatos, CA 95030-2341 $50,000.00
1,516
1,516
3,790
119.
Jim Pugh Nancy M Pugh
Jt Ten 62-2146 "A" Ouli St
Kamuela, HI 96743-8788 $50,000.00
1,516
1,516
3,790
120.

Jim Robert Pugh

1616 Morgan Lane
Redondo Beach, CA 90278-
4751 $80,000.00

2,425

2,425

6,063

121.


The Hong Family Trust
Dated 02/26/2008 UAD
02/26/08 Jongmin Hong
& Soojung Noh TTEES 30162 Avenida Esplendida
Rancho Palos Verdes, CA
90275-5423
$110,000.00


3,334


3,334


8,335


122.
Mehran M. Taslimi
220 16th Street
Santa Monica, CA 90402-2216 $150,000.00
4,546
4,546
11,365
123.
Taslimi Construction Co.
Inc. 12400 Wilshire Blvd Ste 1000
Los Angeles, CA 90025-1058 $250,000.00
7,576
7,576
18,940
124.
Jon Murray Karkow
Po Box 281
Mojave, CA 93502-0281 $50,000.00
1,516
1,516
3,790
125.


Henry R.
Wimmersberger Family
Partners, Ltd Attn Helen
Lois Downing 6155 S Ammons Way #307
Littleton, CO 80123-4113

$70,000.00


2,122


2,122


5,305


126.
John William Catalfio
10775 E Sunnyside Dr
Scottsdale, AZ 85259-2913 $50,000.00
1,516
1,516
3,790
127.

Richard Glaser MDDBPP
And Trust Richard Glaser
TTEE 43 Dormidera Ave
Piedmont, CA 94611-3746
$50,000.00

1,516

1,516

3,790

128.
Carolyn R. Long
1100 Ridge Oak Drive
Wimberley, TX 78676-6186 $50,000.00
1,516
1,516
3,790
129.
Walter Friesen
3824 Evanston Avenue North #3
Seattle, WA 98103-9322 $110,000.00
3,334
3,334
8,335



--------------------------------------------------------------------------------




No.

Investor Name

Investor Address
Investment
Amount
Units
Purchased Shares of Series
A Convertible
Preferred Stock

Warrants 130.

Tina C. Peterson
Hendrikus M Schraven Jt
Ten P. O. Box 1289
Issaquah, WA 98027-0050
$100,000.00

3,031

3,031

7,578

131.

Bruce A. Franklin Family
Trust UAD 11/16/00
Bruce Franklin TTEE 518 21st Street
Manhattan Beach, CA 90266-
2202 $50,000.00

1,516

1,516

3,790

132.
Brad K Carr Roxane Carr
Jt Ten 310 County Hwy 1
Ottertail, MN 56571-7022 $100,000.00
3,031
3,031
7,578
133.
Thomas Tan
95 Intervale Rd Unit 12
Stamford, CT 06905-1342 $10,000.00
304
304
760
134.
Paul Fosse
5906 Jefferson Park Dr
Tampa, FL 33625-3315 $50,000.00
1,516
1,516
3,790
135.
Layne Yoshida
922 Waiholo St
Honolulu, HI 96821-1226 $50,000.00
1,516
1,516
3,790
136.


IRA FBO Abby
Margalith Pershing LLC
as Custodian Rollover
Account Po Box 1187
Del Mar, CA 92014-1187

$50,000.00


1,516


1,516


3,790


137.



Joseph A & Pamela M
Panella Living Trust 1
UAD 05/11/04 Joseph A
Panella & Pamela M
Panella TTEES 2029 S E Oxton Drive
Port St Lucie, FL 34952-6066


$50,000.00



1,516



1,516



3,790



138.


IRA FBO Anthony Ettaro
Pershing LLC as
Custodian Rollover
Account Po Box 1414
Topanga, CA 90290-1414

$20,000.00


607


607


1,518


139.


IRA FBO Helen Erskine
Pershing LLC as
Custodian Rollover
Account Po Box 1745
Topanga, CA 90290-1745

$50,000.00


1,516


1,516


3,790


140.
Carol IMBT Cooper
2020 Chancellor St
Philadelphia, PA 19103-5605 $100,000.00
3,031
3,031
7,578
141.


The Eaton Family Trust
DTD 05/18/2004 UAD
05/18/04 William Eaton
& Renee Eaton TTEES 120 Seminary Dr. Apt. 3E
Mill Valley, CA 94941-3178

$50,000.00


1,516


1,516


3,790


142.
Paul Ehrman & Michelle
Ehrman Jtwros 333 E 34th St
New York, NY 10016-4977 $50,000.00
1,516
1,516
3,790
143.
Gramercy 87 LLC Attn
Wain White 7008 Cross Hook Court
Summerfield, NC 27358-9507 $50,000.00
1,516
1,516
3,790
144.

James W. Bridges
Darlene R. Bridges COM
PROP WROS 331 Walkire Lake Dr.
Sugar Land, TX 77478-2511
$50,000.00

1,516

1,516

3,790

145.
Richard Potapchuk
259 Franklin Blvd.
Long Beach, NY 11561 $250,000.00
7,576
7,576
18,940
    TOTALS      $11,860,000.00 359,502 359,502 898,777


--------------------------------------------------------------------------------